-_ WY Wb

Oo Oo JI HD WG

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document11 Filed 05/20/19 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
THOMAS COPLEY, MARVIN COYNER,
and ELIZABETH EVANS, No. 2:19-cv-00707-RSL
Plaintiffs, STIPULATED MOTION AND
( ORDER TO AMEND ZF
Vv. DEFENDANTS’ RESPONSIVE
PLEADING DEADLINE

ZF TRW AUTOMOTIVE HOLDINGS
CORP., HYUNDAI MOTOR AMERICA,
INC., AND KIA MOTOR AMERICA, INC., NOTE ON MOTION CALENDAR:
May 20, 2019

Defendants.

 

 

STIPULATED MOTION
Pursuant to LCR 7(d)(1) and LCR 10(g), Plaintiffs Thomas Copley, Marvin Coyner,
and Elizabeth Evans (“Plaintiffs”), and Defendants ZF-TRW Automotive Holdings Corp. and
TRW Automotive U.S. LLC (collectively, the “ZF Defendants”), by and through counsel,
hereby stipulate and move that the deadline for the ZF Defendants to answer, move, or
otherwise plead in response to Plaintiffs’ Class Action Complaint be extended to and
including July 1, 2019.

The parties hereby stipulate as follows:

STIPULATED MOTION AND [BROPOSED],ORDER TO AMEND 1001 CoRR CRONIN LLP 3900
0 venue, Suite
RESPONSIVE PLEADING DEADLINE - 1 Seattle, Washington 98154-1051

No. 2:19-cv-00707-RSL Tel (206) 625-8600
Fax (206) 625-0900

 
aA -& Ww Ww

o wo sD DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:19-cv-00707-RSL Document11 Filed 05/20/19 Page 2 of 4

On May 10, 2019, Plaintiffs filed a Class Action Complaint in the above-captioned

matter. Dkt. #1. In telephonic and written communication thereafter, counsel for Plaintiffs

and counsel for the ZF Defendants agreed to an extension of time for the ZF Defendants to

answer, move, or otherwise plead in response to Plaintiffs’ Class Action Complaint. Such

pleading shall be filed on or before July 1, 2019.

The parties agree and stipulate that there is good cause to continue the deadline for the

ZF Defendants to respond in light of other recently-filed lawsuits that raise similar

allegations.

STIPULATED AND AGREED TO this 20 day of May, 2019.

s/ Ryan McDevitt

Lynn Lincoln Sarko, WSBA #16569
Gretchen Freeman Cappio, WSBA #29576
Ryan McDevitt, WSBA #43305
Erika Keech, WSBA #45988
KELLER ROHRBACK L.L.P.

1201 Third Avenue, Suite 3200
Seattle, WA 98101-3052

Tel (206) 623-1900

Fax (206) 623-3384
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
rmcdevitt@kellerrohrback.com
ekeech@kellerrohrback.com

Attorneys for Plaintiffs

STIPULATED MOTION AND +PROPOSERY ORDER TO AMEND

RESPONSIVE PLEADING DEADLINE -— 2
No. 2:19-cv-00707-RSL

s/ William R. Squires IT

William R. Squires II, WSBA No. 4976
CORR CRONIN LLP

1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051
Telephone: (206) 625-8600

Fax: (206) 625-0900

E-mail: rsquires@corrcronin.com

Attorneys for Defendants ZF-TRW
Automotive Holdings Corp. and TRW
Automotive U.S. LLC.

CORR CRONIN LLP
1001 Fourth Avenue, Suite 3900
Seattle, Washington 98154-1051
Tel (206) 625-8600
Fax (206) 625-0900

 
Oo Oo YN DB HA FF WY YN &

wm BO BDO ND RQ ONO ow Oem
mM F&F WO NY KF DT Oo OH ANY HDR vA F&F WwW YH KK OC

 

 

Case 2:19-cv-00707-RSL Document11 Filed 05/20/19 Page 3 of 4

ORDER
Pursuant to the above stipulation, and good cause appearing, IT IS SO ORDERED that
Defendants ZF-TRW Automotive Holdings Corp. and TRW Automotive U.S. LLC shall file

an answer, motion, or other responsive pleading on or before July 1, 2019.

DATED: Plows 2A COlF
WAS Camwuk

Robert S. Lasnik
United States District Judge

 

Presented by:

s/ William R. Squires III

William R. Squires III, WSBA No. 4976

CORR CRONIN LLP

1001 Fourth Avenue, Suite 3900

Seattle, Washington 98154-1051

Telephone: (206) 625-8600

Fax: (206) 625-0900

E-mail: rsquires@corrcronin.com

Attorneys for Defendants ZF-TRW Automotive Holdings Corp.
and TRW Automotive U.S. LLC

s/ Ryan McDevitt

Lynn Lincoln Sarko, W SBA #16569
Gretchen Freeman Cappio, WSBA #29576
Ryan McDevitt, WSBA #43305

Erika Keech, WSBA #45988

KELLER ROHRBACK L.L.P.

1201 Third Avenue, Suite 3200

Seattle, WA 98101-3052

Tel (206) 623-1900

Fax (206) 623-3384
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
rmcdevitt@kellerrohrback.com
ekeech@kellerrohrback.com

Attorneys for Plaintiffs

STIPULATED MOTION AND #PROPOSEBY ORDER TO AMEND 1001 — aes 3000

‘0 venue, Suite
RESPONSIVE PLEADING DEADLINE — 3 Seattle, Washington 98154-1051
No. 2:19-cv-00707-RSL Tel (206) 625-8600

Fax (206) 625-0900

 
